Citation Nr: 1044335	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  00-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for bilateral plantar 
fasciitis for the period beginning April 16, 2002, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1976 to June 
1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied an increased (compensable) rating for the 
Veteran's service-connected bilateral plantar fasciitis.

A July 2002 RO decision increased the rating for the bilateral 
plantar fasciitis to 10 percent, effective April 16, 2002, the 
date of a VA examination.  (The Veteran's claim for an increased 
rating was received on September 30, 1999.)  In a November 2002 
decision, the Board granted a 10 percent rating for the bilateral 
plantar fasciitis for the period prior to April 16, 2002.  As to 
the remaining issue of entitlement to a rating in excess of 10 
percent for the period beginning April 16, 2002, the Board 
apparently undertook additional development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation that was 
later invalidated.  In November 2003, the Board remanded the 
appeal for further development in accordance with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

An October 2004 RO decision implemented the Board's November 2002 
decision and assigned a 10 percent rating for bilateral plantar 
fasciitis, effective September 30, 1999.  In an October 2004 
supplemental statement of the case, the RO continued to deny an 
increased rating for the period beginning April 16, 2002, and the 
case was forwarded to the Board for appellate review.  In an 
August 2005 decision, the Board denied the Veteran's claim. 

The Veteran then appealed the Board's August 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
October 2006, the parties (the Veteran and the VA Secretary) 
filed a joint motion that requested that the Board decision be 
vacated and remanded.  By Order dated in October 2006, the Court 
granted the joint motion of the parties, and remanded the matter 
to the Board for action consistent with the joint motion.  The 
case was subsequently returned to the Board.  In February 2007, 
May 2008, and June 2009 the Board remanded this case for further 
development.  The case has now been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  Prior to September 18, 2008, the Veteran's plantar fasciitis 
has been manifested by complaints of pain but with normal range 
of motion and the ability to walk all day on his job as a police 
officer; such findings result in no more than mild impairment in 
each foot.  

2.  Beginning September 18, 2008 the Veteran's plantar fasciitis 
results in moderate impairment in each foot, with complaints of 
pain and an inability to walk more than 15 minutes at a time, as 
well as signs of abnormal weight bearing.


CONCLUSIONS OF LAW

1.  From April 16, 2002 through September 17, 2008, the criteria 
for a disability rating of 10 percent for bilateral plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2010).

2.  Beginning September 18, 2008, the criteria for a disability 
rating of 10 percent for right foot plantar fasciitis have been 
more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

3.  Beginning September 18, 2008, the criteria for a disability 
rating of 10 percent for left foot plantar fasciitis have been 
more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran has been provided multiple notification letters.  
More recently, a March 2007 letter provided notice regarding what 
information and evidence is needed to substantiate his claim for 
a higher rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The letter advised the Veteran to submit 
evidence from medical providers, statements from others who could 
describe their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability and the effect 
that the disability has on his employment.  The notice further 
provided examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  The letter also advised the Veteran of how 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The claim was last readjudicated 
in August 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, as well as VA treatment records and 
examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for VA 
examinations.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

Regarding foot injuries, moderate, moderately severe, and severe 
impairment warrants 10, 20, and 30 percent ratings, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  A note to that 
diagnostic code indicates that with actual loss of use of foot a 
40 percent rating is warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was afforded a VA examination in April 2002.  He 
reported that he used orthotics and good walking shoes in his job 
as a police officer.  The examiner noted that the Veteran was 
"full time employed, and apparently successfully in spite of 
[his back and foot] problems and symptoms."  The Veteran 
reported that he was unable to sit for long periods of time and 
that therefore precluded him from doing a 12-hour shift in a 
patrol car; hence, he was required to take walking shifts which 
were better for his back but worse for his feet.  On physical 
examination his feet appeared fully normal without any swelling, 
redness, or signs of active inflammation.  There was a complaint 
of significant tenderness with palpation of the proximal plantar 
fascia on each side.  Range of motion in each foot was normal 
with dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  X-rays of the feet showed small plantar spurs, but were 
otherwise negative.  The diagnosis was continued symptoms of 
plantar fasciitis.  

A VA outpatient treatment record from September 2002 noted that 
the Veteran was a police officer who worked on a bike despite 
back and leg pain.  


During a March 2004 VA examination the Veteran reported using 
foam inserts from the drugstore and good walking shoes for his 
job as a police officer.  He spent most of his day on his feet 
walking with occasional rest and was able to do this without 
missing much time from work.  He could stand 10 to 15 minutes and 
walk without limits.  He used no other assistive or corrective 
devices.  Physical examination revealed a normal gait and 
posture.  The feet had low arches but were not flat.  The 
Achilles tendons aligned normally.  There were no visible 
abnormalities, calluses, edema, or redness.  There was also no 
evidence of abnormal weight bearing, objective signs of 
tenderness, or other deformity.  Barefoot walking appeared normal 
and the shoe bottoms were evenly worn.  There was no marked 
pronation or forward displacement of the Achilles tendons.  Toes 
aligned normally.  The plantar fascia was not shortened.  
Bilaterally, dorsiflexion was normal to 20 degrees and flexion 
was normal to 45 degrees.  There were no hammertoes or scarring.  
The Veteran did report early morning pain that briefly impaired 
his motion and gait but resolved relatively quickly with moving 
around the house.  There was no apparent incoordination though 
the Veteran did relate that he had frequent partial trips while 
walking and felt that his ankles were weak.  Objectively, this 
was not true as both ankle joints were stable in all planes.  X-
rays of the feet showed bilateral superior and inferior calcaneal 
spurs as well as an early bunion.  The diagnosis was normal 
examination of both feet, but with a history consistent with a 
diagnosis of plantar fasciitis.  

A December 2006 VA outpatient treatment record indicates that the 
Veteran had ankle pain and perineal soreness, and at work was off 
the bike and on a scooter with relief.  A July 2007 treatment 
record noted the Veteran's complaint of constant stabbing foot 
pain.

The Veteran was afforded another VA examination in July 2007.  He 
complained of bilateral foot pain especially in the morning and 
with lengthy walking or standing.  He was able to walk all day on 
his job as a police officer.  He used good shoes and foam inserts 
to help reduce his symptoms.  On examination, the Veteran had a 
limp.  Wear on his shoes was normal.  There was no tenderness 
with plantar palpation and manipulation.  His arches were very 
low but not flat.  Achilles tendon alignment was normal and there 
were no signs of abnormal weight bearing.  The impression was 
that the Veteran had bilateral plantar fasciitis.  In an 
addendum, it was noted that there was no pain on range of motion 
or flare ups, and that all joints had no additional limitations 
from pain, fatigue, weakness, or lack of endurance following 
repetitive use.  X-rays showed bilateral superior and inferior 
calcaneal spurs.  

A January 2008 VA outpatient treatment record noted the Veteran's 
complaint of constant sharp heel pain.  

During a September 18, 2008 VA examination, the Veteran 
complained of constant pain.  He reported that he was unable to 
walk at a normal pace, stand for more than 10 minutes, walk for 
more than 15 minutes, or ride a bicycle.  He stated that he loses 
20 days per quarter from work because of his feet.  On physical 
examination a limp was noted.  Arches were good and the Achilles 
tendons track midline.  Pulses were palpable.  There were no 
calluses, edema, or pain on manipulation.  There 
was tenderness to palpation of the heel bilaterally and the 
medial arch on the right.  X-rays showed bilateral superior and 
inferior calcaneal spurs.  The impression was bilateral plantar 
fasciitis and bilateral heel spurs.  

The Veteran was afforded another VA examination in September 
2009.  He complained of constant pain worse in the morning and 
reoccurring in the afternoon.  He reported that recently he fell 
secondary to his foot condition.  He also relayed that he missed 
approximately a week of work in April 2008 and about 20 days 
every quarter secondary to his feet.  He stated that he could not 
walk or stand for more than 10 minutes and had difficulty 
running.  Physical examination revealed a slight limp.  There was 
no edema, callosities, atrophy, or pain.  Pedal pulses were 2+.  
His shoes were more worn at the heels suggesting abnormal weight 
bearing.  Achilles was midline and there was some tenderness to 
palpation of the heels bilaterally.  Pes planus was noted upon 
standing.  Dorsiflexion of the toes did not elicit pain.  
Dorsiflexion was to 20 degrees and plantar flexion to 45 degrees 
in each foot, with pain.  There was no additional limitation of 
motion after repetitive use because of pain, fatigue, weakness, 
or lack of endurance.  X-rays showed superior and inferior 
calcaneal spurs without significant change from the prior study.  
The impression was bilateral plantar fasciitis and bilateral heel 
spurs.  


From April 16, 2002 through September 17, 2008, the Board finds 
that a single 10 percent for bilateral impairment is appropriate 
as the findings reflect no more than mild impairment in each 
foot.  Such complaints, when considered as a single disability, 
result in no more than moderate impairment.  For example, in 
April 2002 the Veteran's feet were described as fully normal on 
inspection without any swelling, redness or signs of active 
inflammation, and range of motion was normal.  In March 2004 
there were no visible abnormalities and range of motion was 
normal.  It was noted that he used foam inserts and good walking 
shoes, spent most of the day on his feet and could walk without 
limits.  The diagnosis was normal examination of both feet but a 
history consistent with plantar fasciitis.  In July 2007 he again 
reported bilateral foot pain and stated that he was able to walk 
all day on his job as a police officer.  He had a limp on the 
examination but his shoe wear was normal.  There was no pain on 
range of motion and no additional limitation from pain, fatigue, 
weakness or lack of endurance.  While the evidence during this 
time frame noted the Veteran's complaints of pain and the X-ray 
findings of calcaneal spurs, the symptomatology reflects no more 
than mild functional impairment in each foot.  Under Diagnostic 
Code 5284, mild impairment warrants a noncompensable evaluation.  
Thus, rating the feet separately would result in a noncompensable 
evaluation.  Accordingly, the single 10 percent rating assigned 
during this period for bilateral impairment adequately addresses 
his complaints and a higher evaluation is not warranted.  

However, with reasonable doubt resolved in favor of the Veteran, 
the Board finds that the complaints on the September 18, 2008 VA 
examination and findings on the September 2009 examination 
reflect moderate impairment in each foot from plantar fasciitis.  
Hence, the single disability of bilateral plantar fasciitis is 
being separated into a 10 percent rating for plantar fasciitis of 
the right foot and a 10 percent rating for the left foot. 

In this regard, on the September 2009 VA examination the Veteran 
reported that he could not walk or stand for more than 10 minutes 
and had difficulty running.  Physical examination revealed a 
slight limp and his shoes were more worn at the heels suggesting 
abnormal weight bearing.  He had full range of motion with pain.  
The Board concludes that these complaints and findings more 
nearly approximate moderate disability of each foot.  Moreover, 
as the Veteran reported being unable to walk for more than 15 
minutes at a time and losing 20 days a quarter from work because 
of his feet during the September 18, 2008 examination, the Board 
will resolve all doubt and award the separate ratings from that 
date.  Prior to that date VA examinations noted that the Veteran 
was able to walk all day on his job as a police officer.

The Board also concludes that an evaluation in excess of 10 
percent for each foot is not warranted from September 18, 2008.  
The evidence in this case is not indicative of moderately severe 
disability caused by plantar fasciitis.  In the 2008 and 2009 VA 
examinations, range of motion was normal.  It has repeatedly been 
noted that there is no additional limitation of motion after 
repetitive use because of pain, fatigue, weakness, or lack of 
endurance.  There are no calluses, edema, redness, swelling, 
signs of active inflammation, hammertoes, scarring, or atrophy.  
Pulses are palpable.  Achilles tendons and toes align normally, 
and the plantar fascia is not shortened.  The Board recognizes 
that the Veteran reports limitations on standing and walking and 
that he fell once and has tripped in the past.  However, even 
considering these statements, the preponderance of the evidence, 
including lay and medical statements, indicates that the 
Veteran's plantar fasciitis results in no more than moderate 
impairment.

Even considering the Veteran's subjective complaints of pain, the 
medical evidence of record does not show any additional 
limitation of motion or functional impairment that would support 
an evaluation in excess of the 10 percent ratings presently 
assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Veteran's representative has argued that his plantar 
fasciitis is akin to loss of use of foot.  The representative 
reasons that the Veteran has painful motion, thus his motion is 
completely limited, and as the Veteran reports standing and 
walking restrictions and that he "suffered falls" he has a loss 
of use of the feet.  In this regard, loss of use of the foot for 
special monthly compensation purposes is held to exist when no 
effective function remaining other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 4.63 (2010).  The determination will be 
made on the basis of the actual remaining function of the foot, 
whether the acts of balance, propulsion, etc. could be 
accomplished equally well by an amputation stump with prosthesis.  
Id.  In this case the Veteran has full motion of his feet, even 
after repetitive motion and considering the effects of pain.  He 
can also walk with only a slight limp and perform similar 
activities.  He is employed full time as a police officer.  Loss 
of use of either foot is not shown.  

This disability was previous rated as analogous to flat feet and 
at the most recent examination pes planus was noted.  For a 
higher rating based on the criteria for rating flat feet, the 
evidence would need to show severe flat feet with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  As explained above, the Veteran's service-connected 
condition is no more than moderate in severity.  Moreover, 
medical professionals have noted that the Veteran's feet do not 
have swelling, edema, visible abnormalities, or calluses.  While 
tenderness to palpation has been noted, it has also been noted 
that the Veteran's feet did not have pain on manipulation.  Thus, 
a higher rating based on the criteria for flat feet is not 
warranted.  

The Board has also considered the use of other diagnostic codes.  
In this regard, the Veteran is not shown to have claw foot or 
malunion or nonunion of the tarsal or metatarsal bones.  Ratings 
higher than those assigned are not available for weak foot, 
metatarsalgia, hallux valgus, hallux rigidis or hammer toes; 
moreover, these conditions are not shown.  Thus, higher ratings 
are not warranted based on Diagnostic Codes 5277 through 5283.  
See 38 C.F.R. § 4.71a.  

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his plantar fasciitis.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim for disability ratings in excess of 10 percent for 
bilateral plantar fasciitis prior to September 18, 2008 and in 
excess of 10 percent for each foot as of that date.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's plantar 
fasciitis presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's plantar fasciitis.  
The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extra-schedular consideration 
is not warranted.

With resolution of the benefit of the doubt in the Veteran's 
favor, separate 10 percent ratings for each foot are warranted 
for the Veteran's plantar fasciitis from September 18, 2008.  
However, the preponderance of the evidence is against a rating in 
excess of a single 10 percent for bilateral plantar fasciitis 
prior to that date or in excess of 10 percent for each foot from 
that date.  




ORDER

From April 16, 2002 through September 17, 2008, a rating in 
excess of 10 percent for bilateral plantar fasciitis is denied.

From September 18, 2008, a 10 percent rating for plantar 
fasciitis of the right foot is granted, subject to the applicable 
laws and regulations governing the payment of monetary benefits.

From September 18, 2008, a 10 percent rating for plantar 
fasciitis of the left foot is granted, subject to the applicable 
laws and regulations governing the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


